1
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
8                         SOUTHERN DISTRICT OF CALIFORNIA
9    GUADALUPE ARREOLA,                               CASE NO. 18cv242-LAB (MDD)
10                                       Plaintiff,
                                                      ORDER ADOPTING REPORT AND
11                        vs.                         RECOMMENDATION [Dkt. 17]

12   NANCY A. BERRYHILL,

13                                    Defendant.

14         This social security appeal was referred to Magistrate Judge Mitchell D. Dembin for

15   a report and recommendation (“R&R”). Judge Dembin’s R&R on the cross motions for

16   summary judgment recommends that Plaintiff Guadalupe Arreola’s motion be denied and

17   the Defendant Commissioner of Social Security’s motion be granted. Dkt. 17. Arreola has

18   objected to Judge Dembin’s R&R and the Commissioner has filed a reply in support of the

19   R&R. For the reasons below, the Court ADOPTS IN FULL Judge Dembin’s R&R.

20         The R&R sets out the facts of the case, so the Court does not repeat them here. The

21   gist of Arreola’s objection is that Judge Dembin’s R&R is erroneous because the

22   administrative law judge (“ALJ”) in the underlying social security proceeding improperly

23   rejected the testimony of Arreola’s treating physician, Dr. Steven Kaiser. Dr. Kaiser’s

24   testimony, however, was not rejected. The ALJ’s opinion diligently walked through the

25   reports and testimony of various physicians, including Dr. Kaiser, and attributed weight to

26   each of them according to the evidence supporting their conclusions. Dr. Kaiser’s opinion

27   that Arreola has certain moderate mental limitations was not rejected, but was instead baked

28   into the ALJ’s finding that Arreola’s “residual functional capacity” limited her to work on



                                                -1-
1    simple, routine tasks in a non-public setting. See Stubbs-Danielson v. Astrue, 539 F.3d
2    1169, 1174 (9th Cir. 2008) (finding that an ALJ may “translate” moderate mental limitations
3    from a physician’s opinion “into the only concrete restrictions available”—such as a
4    restriction to “simple tasks” in the claimant’s RFC—and that doing so does not constitute a
5    rejection of the opinion).
6           More fundamentally, even if the ALJ had rejected Dr. Kaiser’s opinion, there is no
7    authority requiring an ALJ to give total deference to the opinion of a treating physician. See
8    Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002) (“Although the treating physician's
9    opinion is given deference, the ALJ may reject the opinion of a treating physician in favor of
10   a conflicting opinion of an examining physician if the ALJ makes findings setting forth
11   specific, legitimate reasons for doing so that are based on substantial evidence in the
12   record.”) (citation omitted). The various medical opinions examined by the ALJ certainly
13   constitute “substantial evidence” and, to the extent the ALJ’s decision is (incorrectly)
14   construed as rejecting Dr. Kaiser’s opinion, the great weight of evidence would constitute a
15   specific and legitimate reason for doing so.
16          For the reasons above, the Court ADOPTS IN FULL Judge Dembin’s R&R. Dkt. 17.
17   Defendant’s Motion for Summary Judgment, (Dkt. 13), is GRANTED and Plaintiff’s Motion
18   for Summary Judgment, (Dkt. 12), is DENIED. The clerk is directed to enter judgment in
19   favor of the Defendant and close the case.
20          IT IS SO ORDERED.
21   Dated: January 30, 2019
22                                                  HONORABLE LARRY ALAN BURNS
                                                    Chief United States District Judge
23
24
25
26
27
28



                                                -2-
